                        UNITED STATES BANKRUPTCY COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE AT NASHVILLE

       In re:
                                  Case No. 3:21-02410
       BUHLER-FREEMAN MANAGEMENT, Chapter 11
       LLC                        Judge Walker
              Debtor.
                                        DISCLOSURE STATEMENT
                                   DESCRIBING ORIGINAL CHAPTER 11
                                                    PLAN




                                                 TABLE OF CONTENTS
I.        INTRODUCTION..............................................................................................................3
          A.   Purpose of This Document...................................................................................... 3
          B.   Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing ............. 4
               1.      Time and Place of the Confirmation Hearing ............................................. 4
               2.      Deadline for Voting For or Against the Plan .............................................. 4
               3.      Deadline for Objecting to the Confirmation of the Plan ............................. 5
               4.      Identity of Person to Contact for More Information Regarding the Plan. ... 5
          C.   Disclaimer ............................................................................................................... 5
II.       BACKGROUND ............................................................................................................... 5
          A.   Description and History of the Debtor’s Business .................................................. 5
          B.   Management of the Debtor Before and After the Bankruptcy ................................ 5
          C.   Events Leading to Chapter 11 Filing ...................................................................... 6
          D.   Significant Events ................................................................................................... 6
               1.      Bankruptcy Proceedings ............................................................................. 6
               2.      Other Legal Proceedings ............................................................................. 6
               3.      Actual and Projected Recovery of Preferential or Fraudulent Transfers. 6
               4.      Procedures Implemented to Resolve Financial Problems ........................... 6
               5.      Current and Historical Financial Conditions .............................................. 7
III.      SUMMARY OF THE PLAN OF REORGANIZATION ............................................. 7
          A.   What Creditors and Interest Holders Will Receive Under the Proposed Plan ....... 7
          B.   Unclassified Claims ................................................................................................ 7
               1.      Administrative Expenses ............................................................................ 7
               2.      Priority Tax Claims .................................................................................... 7
          C.   Classified Claims and Interests .............................................................................. 8
               1.      Classes of Secured Claims .......................................................................... 8
               2.      Classes of Priority Unsecured Claims.........................................................9
               3.      Classes of General Unsecured Claims ........................................................ 9
               4.      Class(es) of Interest Holders ..................................................................... 10
          D.   Means of Effectuating the Plan ............................................................................. 10
               1.      Funding for the Plan...................................................................................10
               2.      Post-Confirmation Management ............................................................... 10
               3.      Disbursing Agent ...................................................................................... 10
          E.   Risk Factors .......................................................................................................... 10
          F.   Other Provisions of the Plan ................................................................................. 11
               1.      Executory Contracts and Unexpired Leases ............................................. 11
                       a.       Assumptions.................................................................................. 11
                                                                    1



Case 3:21-bk-02410                 Doc 7       Filed 08/10/21 Entered 08/10/21 15:11:17                                   Desc Main
                                               Document     Page 1 of 31
                 b.          Rejections ...................................................................................... 11
          2.     Changes in Rates Subject to Regulatory Approval ................................... 11
          3.     Retention of Jurisdiction ........................................................................... 11
      G.  Tax Consequences of Plan .................................................................................... 11
IV.   CONFIRMATION REQUIREMENTS AND PROCEDURES .................................. 12
      A.  Who May Vote or Object ...................................................................................... 12
          1.     Who May Object to Confirmation of the Plan .......................................... 12
          2.     Who May Vote to Accept/Reject the Plan ................................................ 12
                 a.          What is an Allowed Claim/Interest ............................................... 13
                 b.          What Is an Impaired Claim/Interest .............................................. 13
          3.     Who is Not Entitled to Vote .......................................................................14
          4.     Who Can Vote in More Than One Class................................................... 14
          5.     Votes Necessary to Confirm the Plan ....................................................... 14
          6.     Votes Necessary for a Class to Accept the Plan ....................................... 14
          7.     Treatment of Nonaccepting Classes ...........................................................15
          8.     Request for Confirmation Despite Nonacceptance by Impaired
                 Class(es). ................................................................................................... 15
      B.  Liquidation Analysis ............................................................................................. 15
      C.  Feasibility .............................................................................................................. 18
      D.  Non-Compliance of the Absolute Priority Rule .................................................... 18
V.    EFFECTS OF CONFIRMATION OF PLAN .............................................................. 19
      A.   Discharge .............................................................................................................. 19
      B.   Revesting of Property in the Debtor...................................................................... 20
      C.   Modification of Plan ............................................................................................. 20
      D.   Post-Confirmation Status Report .......................................................................... 20
      E.   Quarterly Fees ....................................................................................................... 21
      F.   Post-Confirmation Conversion/Dismissal............................................................. 21
      G.   Final Decree .......................................................................................................... 21
VI.   SUPPORTING DECLARATIONS ............................................................................... 22
      EXHIBIT A - LIST OF ALL ASSETS .............................................................................22
      EXHIBIT B – DEBTOR’S MONTHLY INCOME AND EXPENSES DURING THE
           PENDANCY OF THE BANKRUPTCY CASE .................................................. 23
      EXHIBIT C – LIST OF GENERAL UNSECURED CLAIMS .........................................24




                                                                2



Case 3:21-bk-02410             Doc 7       Filed 08/10/21 Entered 08/10/21 15:11:17                                   Desc Main
                                           Document     Page 2 of 31
                                                  I.
                                        INTRODUCTION
       Buhler-Freeman Management, LLC is the Debtor in a Chapter 11 bankruptcy case. On
August 8, 2021, Debtor commenced a voluntary bankruptcy case by filing a Chapter 11
petition under the United States Bankruptcy Code (“Code”), 11 U.S.C. § 101 et seq. Chapter
11 allowsthe Debtor, and under some circumstances, creditors and others parties in interest, to
propose a plan of reorganization (“Plan”). The Plan may provide for the Debtor to reorganize
by continuing to operate, to liquidate by selling assets of the estate, or a combination of both.
Debtor is the party proposing the Plan sent to you in the same envelope as this document. THE
DOCUMENT YOU ARE READING IS THE DISCLOSURE STATEMENT FOR THE
ENCLOSED PLAN. The Effective Date of the proposed Plan is April 1, 2022.
A.     Purpose of This Document
       This Disclosure Statement summarizes what is in the Plan, and tells you certain
information relating to the Plan and the process the Court follows in determining whether or not
to confirm the Plan.
       READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO
KNOW ABOUT:
       (1)     WHO CAN VOTE OR OBJECT,
       (2)     WHAT THE TREATMENT OF YOUR CLAIM IS (i.e., what your
               claim will receive if the Plan is confirmed), AND HOW THIS TREATMENT
               COMPARES TO WHAT YOUR CLAIM WOULD RECEIVE IN
               LIQUIDATION,
       (3)     THE HISTORY OF THE DEBTOR AND SIGNIFICANT EVENTS
               DURING THE BANKRUPTCY,

                                                  3




Case 3:21-bk-02410        Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17              Desc Main
                                   Document     Page 3 of 31
        (4)     WHAT THINGS THE COURT WILL LOOK AT TO DECIDE WHETHER
                OR NOT TO CONFIRM THE PLAN,
        (5)     WHAT IS THE EFFECT OF CONFIRMATION, AND
        (6)     WHETHER THIS PLAN IS FEASIBLE.
        This Disclosure Statement cannot tell you everything about your rights. You should
consider consulting your own lawyer to obtain more specific advice on how this Plan will affect
you and what is the best course of action for you.
        Be sure to read the Plan as well as the Disclosure Statement. If there are any
inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will govern.
        The Code requires a Disclosure Statement to contain “adequate information” concerning
the Plan. The Bankruptcy Court (“Court”) has approved this document as an adequate
Disclosure Statement, containing enough information to enable parties affected by the Plan to
make an informed judgment about the Plan. Any party can now solicit votes for or against the
Plan.
B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing
        THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS
DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT
YET BINDING ON ANYONE. HOWEVER, IF THE COURT LATER CONFIRMS THE
PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTOR AND ON ALL
CREDITORS AND INTEREST HOLDERS IN THIS CASE.
        1.      Time and Place of the Confirmation Hearing
        The hearing where the Court will determine whether or not to confirm the Plan will take
place at a yet to be determined date at 701 Broadway Ave., Nashville, TN 37203. Notice will be
given regarding the date and time of this hearing.
        2.      Deadline For Voting For or Against the Plan
        If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot
and return the ballot in the enclosed envelope to:
                                                   4



Case 3:21-bk-02410         Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17               Desc Main
                                    Document     Page 4 of 31
       Steven L. Lefkovitz
       618 Church St., Ste. 410
       Nashville, TN 37219.
       Your ballot must be timely received or it will not be counted.
       3.      Deadline For Objecting to the Confirmation of the Plan
       Objections to the confirmation of the Plan must be filed with the Court and served upon
Steven L. Lefkovitz, counsel for Debtor, by the date and time set by the Clerk’s office.
       4.      Identity of Person to Contact for More Information Regarding the Plan
       Any interested party desiring further information about the Plan should contact Steven L.
Lefkovitz, (615) 256-8300, 618 Church St., Ste. 410, Nashville, TN 37219.
C.     Disclaimer
       The Debtor has made no separate appraisal of the Debtor’s personal property assets but
the Debtor believes that values contained herein are accurate. The Debtor believes this to be a
fair and equitable estimate of the value of its assets as of May 6, 2019. The information
contained in this Disclosure Statement is provided by the Debtor. The Plan Proponent represents
that everything stated in the Disclosure Statement is true to the Proponent’s best knowledge. The
Court has not yet determined whether or not the Plan is confirmable and makes no
recommendation as to whether or not you should support or oppose the Plan.


                                                II.
                                        BACKGROUND
A.     Description and History of the Debtor’s Business
       The corporation was formed in Tennessee on or about 1999 to provide real estate space
for a restaurant to operate a business. The goal was to generate rental income from ownership in
the commercial property while also having an asset that would appreciate in value. From 1999,
to July of 2018, Ellendales was the tenant in the building. Currently, the Debtor does not have a
tenant in the building.

                                                 5



Case 3:21-bk-02410        Doc 7   Filed 08/10/21 Entered 08/10/21 15:11:17             Desc Main
                                  Document     Page 5 of 31
B.      Management of the Debtor Before and After the Bankruptcy

        The Debtor managed its own affairs prior to the bankruptcy and will continue to manage
its affairs after the bankruptcy. The Debtor is managed by Julie Buhler, who holds a 100%
interest in the company. During the pendency of the bankruptcy proceeding, Ms. Buhler has
received any compensation from the Debtor due to the Debtor not generating any income.
C.      Events Leading to Chapter 11 Filing
        Here is a brief summary of the circumstances that led to the filing of this Chapter 11 case:
        Debtor’s financial difficulties stem from the loss of Ellendales as a tenant in July of 2018.
Ellendales was a restaurant operated by Julie Buhler, the chief manager of the Debtor.As a result
of losing Ellendales as a tenant, the Debtor has not been able to find a new tenant to lease the
space and thus had no rental income. The reason that the building was unable to be rented was
that it needed significant repairs, and the Debtor did not have the money to make these repairs.
Prior to filing the Chapter 11, the Debtor was subject to a pending foreclosure sale and needed
relief to stop the foreclosure of the real property.

      The Debtor had filed a Chapter 11 to stop a foreclosure proceedings by PrimsBank (the
first mortgage holder on the Debtor’s property) in the United States Bankruptcy Court for the
Middle District of Tennessee, case number 319-07025. In that case, the Debtor proposed a plan
which would pay 100% of the claims of the Debtor through the liquidation of the real estate,
which was the principal asset of the Debtor’s estate.

      In complying with the plan, the Debtor obtained a contract for 1.5MM for the purchase of
the property. Julie Buhler, as president of the Debtor, accepted that contract and then based on
on the anticipated closing, the Chapter 11 case was dismissed. Unfortunately, the closing on the
real estate fell through. And PrimsBank reinitiated the foreclosure proceedings. This was the
factor for the filing of this case.

      Meanwhile, Julie Buhler opened in another location a restaurant known as Phat Bites. Ms.
Buhler was able to obtain through PPP loans, grants, and insurance proceeds on the Ellendales
property nearly $300,000.00. This was sufficient funds to make the needed repairs and get the
property in shape to be leased. The Debtor estimates that once the repairs are made, which
Case 3:21-bk-02410 Doc 7 Filed 08/10/21 Entered 08/10/21 15:11:17 Desc Main
                                  Document      Page 6 of 31
should be in the spring of 2022, the Debtor should generate $12,500.00 in rent, which is the
basis for funding a plan.
E.      Significant Events During the Bankruptcy
        1.     Bankruptcy Proceedings
        The following is a chronological list of significant events which have occurred during
this case:
        The Chapter 11 proceedings was commenced on August 8, 2021.
        An application for the appointment of Lefkovitz and Lefkovitz was filed on August 10, 2021.
        A plan and disclosure statement was filed on August 10, 2021.
        Currently, there are no adversary proceedings pending.
        2.     Other Legal Proceedings
               There are no other legal proceedings currently pending involving the Debtor.


        3.     Actual and Projected Recovery of Preferential or Fraudulent Transfers

        There is no projected recovery of any preferential or fraudulent transfers.

        4.     Procedures Implemented to Resolve Financial Problems

        The Debtor has a real estate agent that has been employed by the bankruptcy court to sell

the real property, and who is actively marketing the property to potential buyers.

        5.     Current and Historical Financial Conditions
        The identity and fair market value of the estate’s assets are listed in Exhibit A. See also
the Debtor’s financial history set forth in the monthly operating reports which are summarized in
Exhibit B.
                                                 III.

                    SUMMARY OF THE PLAN OF REORGANIZATION
A.      What Creditors and Interest Holders Will Receive Under The Proposed Plan
        As required by the Bankruptcy Code, the Plan classifies claims and interests in various
classes according to their right to priority. The Plan states whether each class of claims or
interests is impaired or unimpaired. The Plan provides the treatment each class will receive.


B.      Unclassified Claims

Case 3:21-bk-02410          Doc 7   Filed 08/10/21 Entered 08/10/21 15:11:17             Desc Main
                                    Document     Page 7 of 31
       Certain types of claims are not placed into voting classes; instead they are unclassified.
They are not considered impaired and they do not vote on the Plan because they are
automatically entitled to specific treatment provided for them in the Bankruptcy Code. As such,
the Proponent has not placed the following claims in a class.


       1.      Administrative Expenses
       Administrative expenses are claims for costs or expenses of administering the Debtor’s
Chapter 11 case which are allowed under Code section 507(a)(1). The Code requires that all


                                                 7




Case 3:21-bk-02410       Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17              Desc Main
                                  Document     Page 8 of 31
     administrative claims be paid on the Effective Date of the Plan, unless a particular claimant
     agrees to a different treatment.
             There are no administrative claims under the plan except for any quarterly fees owed by
     the Debtors, which is estimated at approximately $250 per quarter, that may become due
     between now and the confirmation of the case. If the Debtor is able confirm the plan in the
     fourth quarter of 2021, then the Debtor estimates that only two more quarterly fees will become
     due before the case can be confirmed and close. Additionally there may be unpaid attorney’s fees
     for Steven L. Lefkovitz, Counsel for the Debtor-in-possession, which are subject to the approval
     of the Court. These fees would not be due on the effective date and Counsel for the Debtor will
     agree to defer payments in a mutually agreed upon payment plan. At this time, Debtor does not
     believe that there will be any additional attorney fees over and above the initial retainer that was
     paid in this case.
2.         Priority Tax Claims

           Priority tax claims are certain unsecured income, employment and other taxes described

by Code Section 507(a)(8). The Code requires that each holder of such a 507(a)(8) priority tax

claim receive the present value of such claim in deferred cash payments, over a period not

exceeding five years form the date of the Order of Relief entered in this case.

 CLAS              DESCRIPTION             INSIDER      IMPAIRE                TREATMENT
      S#                                       S            D
                                             (Y/N)        (Y/N)




     Case 3:21-bk-02410        Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17              Desc Main
                                        Document     Page 9 of 31
                                                          This claimant
      Priority claim of:
                                     N         Y          shall receive
       • Name = Tennessee                                 its contractual
         Department of Revenue                            payment of
       • Principal owed =                                 $5,718,77
         $303,041.49                                      which shall
       • Total claim amount =                             bear interest
                                                          at the rate of
         $303,041.49
                                                          5% per
       • Total unsecured balance                          annum. The
         = $0.00                                          payments
                                                          herein shall
                                                          continue until
                                                          this claim is
                                                          paid in full.




                                                          This claimant
      Priority claim of:
                                     N         Y          shall receive
       • Name = Tennessee                                 its contractual
         Department of Revenue                            payment of
       • Principal owed =                                 $518.96
         $27,500.00                                       which shall
       • Total claim amount =                             bear interest
                                                          at the rate of
         $27,500.00
                                                          5% per
       • Total unsecured balance                          annum. The
         = $0.00                                          payments
                                                          herein shall
                                                          continue until
                                                          this claim is
                                                          paid in full.




         Description                Amount                       Treatment
                                     Owed



Case 3:21-bk-02410     Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17     Desc Main
                               Document      Page 10 of 31
                                                                                     This claimant shall
                                                        l Pymt interval              receive its contractual
l Name = Metropolitan Trustee              $12,585.92
                                                        l Pymt amt/interval          payment of $279.97
l Type of tax = Real Property Taxes                     l Begin date                 which shall bear
                                                                                     interest at the rate of
       for 2739 Old Elm Hill Pike                                                    12% per annum. The
                                                                                     payments herein shall
l Date tax assessed = 2019                              l End date                   continue until this
                                                                                     claim is paid in full.
                                                        l Interest Rate %
                                                        l Total Payout Amount



            Description                     Amount                            Treatment
                                             Owed
                                                                                     This claimant shall
                                                        l Pymt interval              receive its contractual
l Name = Metropolitan Trustee              $32,400.13
                                                        l Pymt amt/interval          payment of $720.72
l Type of tax = Real Property Taxes                     l Begin date                 which shall bear
                                                                                     interest at the rate of
       for 2739 Old Elm Hill Pike                                                    12% per annum. The
                                                                                     payments herein shall
l Date tax assessed = 2017-2018                         l End date                   continue until this
                                                                                     claim is paid in full..
                                                        l Interest Rate %
                                                        l Total Payout Amount




            Description                     Amount                            Treatment
                                             Owed




Case 3:21-bk-02410           Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17           Desc Main
                                      Document      Page 11 of 31
                                                                                      This claimant shall
                                                            l Pymt interval           receive its contractual
 l Name = TN Department of Labor *           $7,233.17
                                                            l Pymt amt/interval       payment of $136.50
 l Type of tax = Taxes                                      l Begin date              which shall bear
                                                                                      interest at the rate of
 l Date tax assessed = 2016-2018                                                      5% per annum. The
                                                                                      payments herein shall
 *Debtor reserves the right to object to                    l End date                continue until this
                                                                                      claim is paid in full.
 this claim.                                                l Interest Rate %
                                                            l Total Payout Amount




C.        Classified Claims and Interests

          1.     Classes of Secured Claims

          Secured claims are claims secured by liens on property of the estate. The following chart

lists all classes containing Debtor’s secured pre-petition claims and their treatment under

this Plan:
 CLAS             DESCRIPTION              INSIDER       IMPAIRE              TREATMENT
     S#                                       S            D
                                            (Y/N)         (Y/N)




  Case 3:21-bk-02410          Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17          Desc Main
                                       Document      Page 12 of 31
       Secured claim of:                                      This claimant
3-A                                       N         Y
        • Name = Prinsbank
                                                              shall receive
        • Collateral description =
          2739 Old Elm Hill Pike,                             its contractual
          Nashville, TN 37214                                 payment of
        • Collateral value =
                                                              $4,652.47
          $2,000,000.00
        • Priority of security int. =                         which shall
          First                                               bear interest
        • Principal owed =
          $802,205.49                                         at the rate of
        • Total claim amount =                                3.5% per
          $802,205.49
                                                              annum. The
        • Total unsecured balance
          = $0.00                                             payments
                                                              herein shall
                                                              continue until
                                                              this claim is
                                                              paid in full.




CLAS        DESCRIPTION                 INSIDER   IMPAIRE            TREATMENT
 S#                                        S        D
                                         (Y/N)     (Y/N)




Case 3:21-bk-02410        Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17    Desc Main
                                   Document      Page 13 of 31
      Secured claim of:                                      This claimant
3-B                                     N         Y
       • Name = Watson Law
                                                             shall receive
         Group, PLLC
       • Collateral description =                            its contractual
         2739 Old Elm Hill Pike,                             payment of
         Nashville, TN 37214
                                                             $219.32
       • Collateral value =
         $2,000,000.00                                       which shall
       • Priority of security int. =                         bear interest
         Unknown
       • Principal owed =                                    at the rate of
         $11,629.93                                          5% per
       • Total claim amount =
                                                             annum. The
         $11,621.93
       • Total unsecured balance                             payments
         = $0.00                                             herein shall
                                                             continue until
                                                             this claim is
                                                             paid in full..




Case 3:21-bk-02410       Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17    Desc Main
                                  Document      Page 14 of 31
                                                                        This claimant
              Secured claim of:
   3-C                                          N          Y            shall receive its
               • Name = Metropolitan                                    contractual
                 Government – Nashville                                 payment of
                 Davidson County                                        $12.05 which
               • Collateral description                                 shall bear
               • Collateral value = $0.00                               interest at the
                                                                        rate of 12% per
               • Priority of security int. =
                                                                        annum. The
                 fully secured                                          payments
               • Principal owed =                                       herein shall
                 $541.64                                                continue until
               • Total claim amount =                                   this claim is
                 $541.64                                                paid in
                                                                        full..




         2.        Classes of Priority Unsecured Claims

         Certain priority claims that are referred to in Code Sections 507(a)(1), (4), (5), (6), and (7) are
required to be placed in classes. These types of claims are entitled to priority treatment as follows: the Code
requires that each holder of such a claim receive cash on the Effective Date equal to the allowed amount of
such claim. However, a class of unsecured priority claim holders may vote to accept deferred cash
payments of a value, as of the Effective Date, equal to the allowed amount of such claims.
  Case 3:21-bk-02410             Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17          Desc Main
                                          Document      Page 15 of 31
There are no other priority claims in this case.



       3.       Class of General Unsecured Claims
       General unsecured claims are unsecured claims not entitled to priority under Code Section 507(a).
The following chart identifies this Plan’s treatment of the class containing all of

Debtor’s general unsecured claims:



       CLASS            DESCRIPTION                IMPAIRE                       TREATMENT
         #                                            D
                                                      (Y/N)
                 General unsecured claims          Y, Claims in •     Pymt interval        This claimant
            4                                      this class are •   Pymt amt/interval    shall receive
                 • Total amount of claims =          entitled to •    Begin date           its contractual
                         $4,731.79                  vote on the                            payment of
                                                       plan.                               $89.29 which
                                                                                           shall bear
                                                                                           interest at the
                                                                 •    End date             rate of 5% per
                                                                                           annum. The
                                                                 •    Interest rate        payments
                                                                 •    Total payout         herein shall
                                                                                           continue until
                                                                                           this claim is
                                                                                           paid in full.

*The claim filed by Regions Bank shows an overdrawn account for a different corporation, J&M
Restaurants, LLC, and Debtor reserves the right to object to the claim.

       Monthly payments shall be made on a pro rata basis based on the value of each unsecured claim.

Any plan payments returned to the Debtor by unsecured creditors shall become property of the reorganized

Debtor.

       4.       Class(es) of Interest Holders
       Interest holders are the parties who hold ownership interest (i.e., equity interest) in the Debtor. If the
Debtor is a corporation, entities holding preferred or common stock in the
Debtor are interest holders. If the Debtor is a partnership, the interest holders include both general and
limited partners. If the Debtor is an individual, the Debtor is the interest holder.
       The following chart identifies this Plan’s treatment of the class of interest holders:



  Case 3:21-bk-02410        Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17             Desc Main
                                     Document      Page 16 of 31
       CLASS #                   DESCRIPTION              IMPAIRED               TREATMENT
                                                            (Y/N)
                5            Interest holders                  N              Will maintain all stock

D.    Means of Performing the Plan
      1.            Funding for the Plan
      The Plan will be funded by the following: Proceeds from the rental income from real property

           2.        Post-confirmation Management
           The Debtor shall be responsible for post-confirmation management.
           3.        Disbursing Agent
           Debtor shall act as the disbursing agent for the purpose of making all distributions
 provided for under the Plan. The Disbursing Agent shall serve without bond and shall receive no
 compensation for distribution services rendered and expenses incurred pursuant to the Plan.
 C.        Risk Factors
           The proposed Plan has the following risks: The Plan, due to its nature of being funded
 through the sale of real property, maintains a possibility of not being able to find a buyer.
 D.        Other Provisions of the Plan
           1.        Executory Contracts and Unexpired Leases

                                                    16




 Case 3:21-bk-02410            Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17           Desc Main
                                       Document      Page 17 of 31
       a.      Assumptions
       There are no leases or executory contracts that the debtor wishes to assume.
       b.      Rejections
       On the Effective Date, the following executory contracts and unexpired leases will be
rejected:
       All executory contracts and leases not explicitly assumed above.
       The order confirming the Plan shall constitute an Order approving the rejection of the
lease or contract. If you are a party to a contract or lease to be rejected and you object to the
rejection of your contract or lease, you must file and serve your objection to the Plan within the
deadline for objecting to the confirmation of the Plan.
       THE BAR DATE FOR FILING A PROOF OF CLAIM OTHER THAN A
GOVERNMENTAL CLAIM IS _____________________, AND GOVERNMENTAL CLAIM
IS ___________________. Any claim based on the rejection of a contract or lease will be barred
unless theclaim is made within thirty (30) days of the order confirming the Chapter 11 Plan.
       2.      Changes in Rates Subject to Regulatory Commission Approval
       This Debtor is not subject to governmental regulatory commission approval of its rates.
       3.      Retention of Jurisdiction.
       The Court shall retain jurisdiction for purposes of granting a discharge to Debtor,
determining any and all objections to the amounts of claims, applications for compensation and
expenses, to enforce the provisions of the Plan, to correct any defect, cure any omissions or
reconcile any inconsistency in the Plan, and to determine such other matters as may be provided
for in the Order of the Court confirming the Plan.
E.     Tax Consequences of Plan
       CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN
MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN
ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible
tax consequences is intended solely for the purpose of alerting readers about possible tax issues
                                                  17



Case 3:21-bk-02410        Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17              Desc Main
                                   Document      Page 18 of 31
this Plan may present to the Debtor. The Proponent CANNOT and DOES NOT represent that
the tax consequences contained below are the only tax consequences of the Plan because the Tax
Code embodies many complicated rules which make it difficult to state completely and
accurately all the tax implications of any action.
        The Debtor is unaware of any tax consequences which the Plan will have on the Debtor’s
tax liability.
                                                 IV.
                 CONFIRMATION REQUIREMENTS AND PROCEDURES

        PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OR THIS PLAN
SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON
CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following
discussion is intended solely for the purpose of alerting readers about basic confirmation issues,
which they may wish to consider, as well as certain deadlines for filing claims. The proponent
CANNOT and DOES NOT represent that the discussion contained below is a complete summary
of the law on this topic.
        Many requirements must be met before the Court can confirm a Plan. Some of the
requirements include that the Plan must be proposed in good faith, acceptance of the Plan,
whether the Plan pays creditors at least as much as creditors would receive in a Chapter 7
liquidation, and whether the Plan is feasible. These requirements are not the only requirements
for confirmation.
A.      Who May Vote or Object
        1.       Who May Object to Confirmation of the Plan
        Any party in interest may object to the confirmation of the Plan, but as explained below
not everyone is entitled to vote to accept or reject the Plan.


        2.       Who May Vote to Accept/Reject the Plan


                                                  18



Case 3:21-bk-02410          Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17          Desc Main
                                    Document      Page 19 of 31
        A creditor or interest holder has a right to vote for or against the Plan if that creditor or
interest holder has a claim which is both (1) allowed or allowed for voting purposes and (2)
classified in an impaired class.
                a.      What Is an Allowed Claim/Interest
        As noted above, a creditor or interest holder must first have an allowed claim or interest
to have the right to vote. Generally, any proof of claim or interest will be allowed, unless a party
in interest brings a motion objecting to the claim. When an objection to a claim or interest is
filed, the creditor or interest holder holding the claim or interest cannot vote unless the Court,
after notice and hearing, either overrules the objection or allows the claim or interest for voting
purposes.
        THE BAR DATE FOR FILING A PROOF OF CLAIM OTHER THAN A
GOVERNMENTAL IS ______________, AND GOVERNMENTAL CLAIM IS
________________. A creditor or interest holder may have an allowed claim or interest even if
a proof of claim or interest was not timely filed. A claim is deemed allowed if (1) it is scheduled
on the Debtor’s schedules and such claim is not scheduled as disputed, contingent, or
unliquidated, and (2) no party in interest has objected to the claim. An interest is deemed allowed
if it is scheduled and no party in interest has objected to the interest.
                b.      What Is an Impaired Claim/Interest
        As noted above, an allowed claim or interest only has the right to vote if it is in a class
that is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or
contractual rights of the members of that class. For example, a class comprised of general
unsecured claims is impaired if the Plan fails to pay the members of that class 100% of what they
are owed.
        In this case, the Proponent believes that class 3 and 4 are impaired and that holders of
claims in this class are therefore entitled to vote to accept or reject the Plan. The Proponent
believes that all other classes are unimpaired and that holders of claims in each of these classes
therefore do not have the right to vote to accept or reject the Plan. Parties who dispute the
                                                   19



Case 3:21-bk-02410         Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17               Desc Main
                                   Document      Page 20 of 31
Proponent’s characterization of their claim or interest as being impaired or unimpaired may file
an objection to the Plan contending that the Proponent has incorrectly characterized the class.
        3.     Who is Not Entitled to Vote
        The following four types of claims are not entitled to vote: (1) claims that have been
disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code
sections 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any
value under the Plan. Claims in unimpaired classes are not entitled to vote because such classes
are deemed to have accepted the Plan. Claims entitled to priority pursuant to Code sections
507(a)(1), (a)(2), and (a)(7) are not entitled to vote because such claims are not placed in classes
and they are required to receive certain treatment specified by the Code. Claims in classes that do
not receive or retain any value under the Plan do not vote because such classes are deemed to
have rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE,
YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE
PLAN.
        4.     Who Can Vote in More Than One Class
        A creditor whose claim has been allowed in part as a secured claim and in part as an
unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for
the secured part of the claim and another ballot for the unsecured claim.
        5.     Votes Necessary to Confirm the Plan
        If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one
impaired class has accepted the Plan without counting the votes of any insiders within that class,
and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be
confirmed by “cramdown” on non-accepting classes, as discussed later in Section {IV.A.8.}.
        6.     Votes Necessary for a Class to Accept the Plan
        A class of claims is considered to have accepted the Plan when more than one-half (1/2)
in number and at least two-thirds (2/3) in dollar amount of the claims which actually voted, voted
in favor of the Plan. A class of interests is considered to have accepted the Plan when at least
                                                  20



Case 3:21-bk-02410        Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17              Desc Main
                                  Document      Page 21 of 31
two-thirds (2/3) in amount of the interest-holders of such class which actually voted, voted to
accept the Plan.
        7.      Treatment of Nonaccepting Classes
        As noted above, even if all impaired classes do not accept the proposed Plan, the Court
may nonetheless confirm the Plan if the nonaccepting classes are treated in the manner required
by the Code. The process by which nonaccepting classes are forced to be bound by the terms of
the Plan is commonly referred to as “cramdown.” The Code allows the Plan to be “crammed
down” on nonaccepting classes of claims or interests if it meets all consensual requirements
except the voting requirements of 1129(a)(8) and if the Plan does not “discriminate unfairly” and
is “fair and equitable” toward each impaired class that has not voted to accept the Plan as
referred to in 11 U.S.C. § 1129(b) and applicable case law.
        8.      Request for Confirmation Despite Nonacceptance by Impaired Class(es)
        The party proposing this Plan will ask the Court to confirm this Plan by cramdown on
impaired classes 3 and 4 if that class does not vote to accept the Plan.
B.      Liquidation Analysis
        Another confirmation requirement is the “Best Interest Test”, which requires a liquidation
analysis. Under the Best Interest Test, if a claimant or interest holder is in an impaired class and
that claimant or interest holder does not vote to accept the Plan, then that claimant or interest
holder must receive or retain under the Plan property of a value not less than the amount that such
holder would receive or retain if the Debtor were liquidated under Chapter 7 of the Bankruptcy
Code.
        In a Chapter 7 case, the Debtor’s assets are usually sold by a Chapter 7 trustee. Secured
creditors are paid first from the sales proceeds of properties on which the secured creditor has a
lien. Administrative claims are paid next. Next, unsecured creditors are paid from any remaining
sales proceeds, according to their rights to priority. Unsecured creditors with the same priority
share in proportion to the amount of their allowed claim in relationship to the amount of total


                                                  21



Case 3:21-bk-02410         Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17              Desc Main
                                   Document      Page 22 of 31
allowed unsecured claims. Finally, interest holders receive the balance that remains after all
creditors are paid, if any.
        For the Court to be able to confirm this Plan, the Court must find that all creditors and
interest holders who do not accept the Plan will receive at least as much under the Plan as such
holders would receive under a Chapter 7 liquidation. The Plan Proponent maintains that this
requirement is met here for the following reasons: Creditors will receive at least as much as they
would in a Chapter 7 liquidation case.
        Below is a demonstration, in balance sheet format, that all creditors and interest holders
will receive at least as much under the Plan as such creditor or interest holder would receive under
a Chapter 7 liquidation. (See Exhibit A for a detailed explanation of how the following assets are
valued. This information is provided by the Debtor.) :


 ASSETS VALUE AT LIQUIDATION VALUES:
 CURRENT ASSETS
 a. Security Deposits                                                         $ 0.00
 b. Checking Accounts                                                         $ 0.00
     TOTAL CURRENT ASSETS                                                     $ 0.00
 FIXED ASSETS
 a. Real Estate                                                               $ 2,000,000.00
     TOTAL FIXED ASSETS                                                       $ 2,000,000.00
 OTHER ASSETS
 a. Accounts receivable                                                       $ 0.00
 b. Inventory                                                                 $ 0.00
 c. Domain                                                                    $ 0.00


     TOTAL OTHER ASSETS                                                       $ 0.00
 TOTAL ASSETS AT LIQUIDATION VALUE                                            $2,000,000.00
                                                                              =========
 Less:
 Secured creditor’s recovery                                                  $ 834,610.50
 Less:
 Chapter 7 trustee fees and expenses                                          $ 0.00
 Less:
                                                  22


 Case 3:21-bk-02410           Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17          Desc Main
                                      Document      Page 23 of 31
     Chapter 11 administrative expenses                                                       $ 0.00
     Less:
     Priority claims,                                                                         $ 0.00
     excluding administrative expense claims
     Less:
     Debtor’s claimed exemptions                                                              $ 0.00
                                                                                              =========
     (1) Balance for unsecured claims                                                         $ 0.00
     (2) Total amt of unsecured claims                                                        $ 438,870.02


ESTIMATED % OF THEIR CLAIMS WHICH UNSECURED CREDITORS WOULD
RECEIVE OR RETAIN IN A CH. 7 LIQUIDATION: = 100.00%
ESTIMATED % OF THEIR CLAIMS WHICH UNSECURED CREDITORS WILL
RECEIVE OR RETAIN UNDER THIS PLAN:      = 100.00%
1/
            Note: If this percentage is greater than the amount to be paid to the unsecured creditors on a
            “present value basis” under the Plan, the Plan is not confirmable unless Proponent obtains
            acceptance by every creditor in the general unsecured class.

            Below is a demonstration, in tabular format, which shows that all creditors and interest
holders will receive at least as much under the Plan as such creditor or holder would receive under
a Chapter 7 liquidation.

          CLAIMS & CLASSES                     PAYOUT PERCENTAGE                    PAYOUT PERCENTAGE IN
                                                 UNDER THE PLAN                     CHAPTER 7 LIQUIDATION
     Priority Claims                                       100%                                   100%
     Class 3 – Secured Claims                              100%                                   100%

     Class 4 – Unsecured Claims                            100%                                   100%

C.          Feasibility
            Another requirement for confirmation involves the feasibility of the Plan, which means
that confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
financial reorganization, of the Debtor or any successor to the Debtor under the Plan, unless such
liquidation or reorganization is proposed in the Plan.
            There are at least two important aspects of a feasibility analysis. The first aspect considers
whether the Debtor will have enough cash on hand on the Effective Date of the Plan to pay all the
claims and expenses which are entitled to be paid on such date. The Plan Proponent maintains
that this aspect of feasibility is satisfied as illustrated here:
                                                             23



 Case 3:21-bk-02410               Doc 7      Filed 08/10/21 Entered 08/10/21 15:11:17                        Desc Main
                                            Document      Page 24 of 31
 Cash Debtor will have on hand by Effective Date                                 $ 0.00
 To Pay: Administrative claims                                                   - 0.00
 To Pay: Statutory costs & charges                                               - 0.00
 To Pay: Other Plan Payments due                                                 - 0.00
     on Effective Date
 Balance after paying these amounts...............                               $ 0.00




The sources of the cash Debtor will have on hand by the Effective Date, as shown above are:

 $ 0.00                Cash in DIP Account now

 + 0.00                Additional cash DIP will accumulate from
                       net earnings between now and Effective Date

 + 0.00                Borrowing

 + 0.00                Capital Contributions

 - 0.00                Administrative Expenses

 $ 0.00                Total

          The second aspect considers whether the Proponent will have enough cash over the life of
the Plan to make the required Plan payments.
          The Proponent has provided financial statements which include both historical and
projected financial information. Please refer to the monthly operating reports for the relevant
financial statements. YOU ARE ADVISED TO CONSULT WITH YOUR ACCOUNTANT OR

                                                     24



Case 3:21-bk-02410          Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17             Desc Main
                                    Document      Page 25 of 31
FINANCIAL ADVISOR IF YOU HAVE ANY QUESTIONS PERTAINING TO THESE
FINANCIAL STATEMENTS.
       In summary, the Plan proposes to pay the creditors through the sale of real property, which
is the single asset of the debtor. The Plan Proponent contends that the liquidation of this asset is
possible and has a real estate agent assisting in that process.


D.     POTENTIAL NON-COMPLIANCE OF THE ABSOLUTE PRIORITY RULE

       NOTICE is hereby given that the proposed plan potentially does not comply with the

absolute priority rule of Section 1129(b) of the Bankruptcy Code, and absent consent of

creditors, the plan may be non-confirmable. Creditors and parties in interest should consider

that fact before voting for or against the plan of reorganization.



                                                  V.
                           EFFECT OF CONFIRMATION OF PLAN
A.     Discharge


       This Plan provides that on the date the case is confirmed, the Debtor shall be discharged

from any debt that arose before confirmation of the Plan to the extent specified in §1141(d)(1)(A)

of the Code, except that the Debtor shall not be discharged of any debt (i) imposed by the Plan,

(ii) of a kind specified in §1141(d)(6)(A), or (iii) of a kind specified in §1141(d)(6)(B). After the

confirmation date of the Plan creditors’ claims against the Debtor will be limited to the debts

described in the plan.

       B.      Revesting of Property in the Debtor

       Except as provided elsewhere in the Plan, the confirmation of the Plan revests all of the

property of the estate in the Debtor.


                                                  25


 Case 3:21-bk-02410        Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17             Desc Main
                                    Document      Page 26 of 31
C.      Modification of Plan
        The Proponent of the Plan may modify the Plan at any time before confirmation.
However, the Court may require a new disclosure statement and/or revoting on the Plan.
        The Proponent of the Plan may also seek to modify the Plan at any time after confirmation
only if (1) the Plan has not been substantially consummated and (2) the Court authorizes the
proposed modifications after notice and a hearing.

D.      Post-Confirmation Status Reports
        The Debtor shall furnish post-confirmation quarterly reports by the 15th of the month
following the end of the quarter. This obligation of the Debtor shall continue after the Final
Decree is entered in this matter until all Plan payments have been completed.
E.      Quarterly Fees
        Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) to date of confirmation shall be paid
to the United States Trustee on or before the effective date of the plan. Quarterly fees accruing
under 28 U.S.C. § 1930(a)(6) after confirmation shall be paid to the United States Trustee in
accordance with 28 U.S.C. § 1930(a)(6) until entry of a final decree, or entry of an order of
dismissal or conversion to chapter 7.
F.      Post-Confirmation Conversion/Dismissal
        A creditor or party in interest may bring a motion to convert or dismiss the case under §
1112(b), after the Plan is confirmed, if there is a default in performing the Plan. If the Court
orders, the case converted to Chapter 7 after the Plan is confirmed, then all property that had been
property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will revest
in the Chapter 7, estate. The automatic stay will be reimposed upon the revested property, but
only to the extent that relief from stay was not previously authorized by the Court during this
case.
        The order confirming the Plan may also be revoked under very limited circumstances. The
Court may revoke the order if the order of confirmation was procured by fraud and if the party in
interest brings an adversary proceeding to revoke confirmation within 180 days after the entry of
                                                  26



 Case 3:21-bk-02410        Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17              Desc Main
                                   Document      Page 27 of 31
the order of confirmation.

G.     Final Decree
       Once the estate has been fully administered as referred to in Bankruptcy Rule 3022, the
Plan Proponent, or other party as the Court shall designate in the Plan Confirmation Order, shall
file a motion with the Court to obtain a final decree to close the case.
Date: AUGUST 10, 2021
                                                       Respectfully submitted,

                                                       /s/ Steven L. Lefkovitz, No. 5953
                                                       STEVEN L. LEFKOVITZ
                                                       Counsel to the Debtor
                                                       618 Church Street, Suite 410
                                                       Nashville, TN 37219
                                                       Phone: (615) 256-8300
                                                       Fax: (615) 255-4516
                                                       Email: slefkovitz@lefkovitz.com




                                                  27



 Case 3:21-bk-02410          Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17             Desc Main
                                     Document      Page 28 of 31
                                                      VI.
                                 SUPPORTING DECLARATIONS
                                EXHIBIT A - LIST OF ALL ASSETS
LIQUIDATION ANALYSIS

  Market Value                           Secured Value       Equity      Description
$2,000,000.00                           $834,610.50         1,165,389.50 Real Estate

$2,000,000.00                           $834,610.50         1,165,389.50 Totals

 Liquidation Value of Estate

Net Value of Estate                                         1,165,389.50
Less Trustee Fees                                           0.00

 Amount Available for ALL                                   1,165,389.50
Creditors

LIQUIDATION ANALYSIS

  Market Value                           Secured Value       Equity      Description
$2,000,000.00                           $834,610.50         1,165,389.50 Real Estate




                                                      28




Case 3:21-bk-02410             Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17       Desc Main
                                       Document      Page 29 of 31
  EXHIBIT B – DEBTOR’S MONTHLY INCOME AND EXPENSES DURING THE
                 PENDANCY OF THE BANKRUPTCY CASE

Income &
Expenses

           JULY 21    AUG 21
Income       $0.00      $0.00
Expense      $0.00      $0.00
Profit       $0.00      $0.00


                                Average
                                 $0.00
                                 $0.00
                                 $0.00




Case 3:21-bk-02410   Doc 7    Filed 08/10/21 Entered 08/10/21 15:11:17   Desc Main
                             Document      Page 30 of 31
                                        EXHIBIT C - LIST OF GENERAL UNSECURED CLAIMS

EXHIBIT C - LIST OF GENERAL UNSECURED
CREDITORS
                  Name                          Insider         Impaired             Amt

REGIONS BANK*                                      N                Y                $4,731.79


Total Amount                                                                       $4,731.79
*The overdrawn account provided by Regions Bank is for a different corporation and debtor reserves the right to object to this claim.




                   Case 3:19-bk-07025          Doc 29      Filed 01/15/20 Entered 01/15/20 15:34:26               Desc Main
                                                          Document     Page 30 of 30

                    Case 3:21-bk-02410         Doc 7     Filed 08/10/21 Entered 08/10/21 15:11:17                Desc Main
                                                        Document      Page 31 of 31
